DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 9, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS lists the PCT International Search Report, but the IDS does not list the two foreign references cited in that report.  These references also have not been submitted to the PTO for review.  The ISR indicated that these two references are “A” references, meaning they are not material to patentability.  As they were cited by the PCT examiner, they should have been included in this application. 
Election/Restrictions
Applicants’ election without traverse of Group 1 in the reply filed on March 25, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-13, 15 and 19-20 directed to Group 2 non-elected without traverse.  Accordingly, claims 11-13, 15 and 19-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 11-13, 15 and 19-20

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a power transmitting comprising, inter alia, a first controller circuit for entering the transmitter into a standby phase in response to the detection of receiver absence, a duration comparator circuit to determine if the absence duration exceeds a threshold, and an initialization processor circuit that is “arranged to initialize a second power transfer with the candidate power receiver using the set of stored parameter values subject to the duration being below the threshold and the candidate identity indication matching the first identity indication”.
The prior art teaches detecting the presence of a receiver and recording its power requirements and identification in memory.  The prior art also teaches removing power from the transmitter upon the detection of the receiver’s absence (either immediately or only after a predetermined time).
The prior art does not teach or suggest that the transmitter, upon detecting the receiver’s absence, goes into a standby mode with lower power transmission, and 
Claims 2-10 are allowable as they depend from claim 1.
Regarding claim 14, the method claim corresponds to apparatus claim 1 and is allowable for the same reasons.  Claims 16-18 depend from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836